DETAILED ACTION
In response to the Amendments filed on November 4, 2021, claims 1 and 12 are amended; and claim 23 is newly added. Currently, claims 1, 4, 5, 7-12, and 16-23 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the previous 35 U.S.C. 112 rejection, the amendment to the claim is considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112 rejection of the claims are hereby withdrawn.

Applicant’s argument on pg. 7-8 with respect to amended claim 1 have been considered and are persuasive. The amended scope is considered sufficient to distinguishing the claimed invention from the prior art. See below for additional details.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Whitney Blair on November 12, 2021.

The application has been amended as follows: 
Claim 23 is cancelled.
Claims 10, 11, 19, and 20 are amended as follow:
10. (Currently Amended) The catheter system of claim 1, wherein in response to compression of the compressible reservoir on the first side of the barrier towards an axis of the fluid storage unit aligned with the longitudinal axis of the compressible reservoir aligned with the hollow spike, the hollow spike breaches the barrier such that the fluid passes from the first side of the barrier to the second side of the barrier and the compressible reservoir is in fluid communication with the lumen of the catheter hub.  
11. (Currently Amended) The catheter system of claim 1, wherein in response to compression of the compressible reservoir on the first side of the barrier towards an axis of the fluid storage unit perpendicular to the longitudinal axis of the compressible reservoir aligned with the hollow spike, the hollow spike breaches the barrier such that the fluid passes from the first side of the barrier to the second side of the barrier and the compressible reservoir is in fluid communication with the lumen of the catheter hub.
aligned with the longitudinal axis of the compressible reservoir aligned with the hollow spike.  
20. (Currently Amended) The method of claim 12, wherein compressing the compressible reservoir of the fluid storage unit coupled to the adapter comprises compressing the compressible reservoir towards an axis of the fluid storage unit perpendicular to the longitudinal axis of the compressible reservoir aligned with the hollow spike.

REASONS FOR ALLOWANCE
Claims 1, 4, 5, 7-12, and 16-22, as amended in the above Examiner’s Amendments of the Amendments filed on November 4, 2021, are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art does not singly or in combination disclose a catheter system or a method of priming the catheter system comprising a fluid storage unit comprising a compressible reservoir, a barrier, and a hollow spike and a catheter assembly with a catheter hub, a catheter, an extension tube, and an adapter by compressing the compressible reservoir, breaching the barrier, and after compressing, inserting the catheter of the catheter assembly into vasculature as required by the amended claims.
The closest prior art of record is Manzie (US Pat. No. 5,505,707), Niedospial, Jr. (US Pat. No. 5,817,082), Geiger (US Pub. No. 2016/0243347 A1), Cafaro (US Pub. No. 2018/0155091 A1), Steiner (US Pat. No. 4,798,605), Vlodaver (US Pub. No. 2011/0301572 A1), Cogley (US Pat. No. 10,492,992 B1), Py (US Pub. No. 2012/0097705 A1), Johnson (US Pub. No. 2008/0029540 A1), 
Regarding claim 1, the closest prior art does not disclose the specifics of the fluid storage unit as the claims have been amended to require. Similar to Manzie, Vlodaver also discloses a catheter system with a compressible reservoir whereas Cogley discloses a medical device with compressible reservoirs comprising a breachable seal, but they do not disclose all of the specifics of the claimed catheter system, particularly the fluid storage unit as claimed. Moreover, Niedospial, Cafaro, Johnson, and Steiner all disclose fluid storage unit with a compressible reservoir, a hollow spike, and a barrier, but they do not disclose all of the specifics of the claimed fluid storage unit. See also pgs. 12-14 of Final Rejection dated August 5, 2021 for additional details regarding Manzie and Niedospial as explained for claim 12.
Regarding claim 12, see reasons for indicating allowable subject matter on pgs. 12-14 of Final Rejection dated August 5, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783